 

Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION

 

This Bill of Sale and Assignment and Assumption (this “Agreement”) is entered
into as of November 5, 2020, by and between Libbey Inc., a Delaware corporation
(“Assignor”) and Libbey Glass Inc., a Delaware corporation (“Assignee”).
Assignor and Assignee are herein referred to individually as a “Party” and
collectively as the “Parties.”

 

WHEREAS, pursuant to the First Amended Joint Plan of Reorganization for Libbey
Glass and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code filed
with the Bankruptcy Court for the District of Delaware (as supplemented,
modified or amended from time to time, and including the exhibits thereto, the
“Plan”), Assignee has agreed to assume and acquire from Assignor, and Assignor
has agreed to convey, transfer, assign and deliver to Assignee, all of
Assignor’s right, title and interest in, to and under the Acquired Assets (as
defined below) and the liabilities and obligations related thereto (the
“Assignment”), upon the terms and subject to the conditions set forth in the
Plan; and

 

WHEREAS, pursuant to the Restructuring Transactions Steps (as defined in the
Plan), the Assignment shall be effective as of the date hereof, but prior to
Assignor’s formation of Libbey Holdings Inc., a Delaware corporation and
soon-to-be directly owned subsidiary of Assignor.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

1.     Assignment and Assumption of Acquired Assets. Subject to the terms of the
Plan, Assignor hereby conveys, transfers, assigns and delivers to Assignee and
its respective successors and assigns, and Assignee hereby acquires from
Assignor and assumes, all of Assignor’s right, title and interest in, to and
obligations under (i) any Employee Compensation and Benefit Program (as defined
in the Plan) (including, for the avoidance of doubt, all trusts, trust
agreements, insurance contracts, administrative service agreements, investment
management agreements or any other contract, agreement relating to the funding
and administration of such Employee Compensation and Benefit Programs) that is
not expressly rejected as set forth in the Plan or otherwise set forth on
Schedule I attached hereto (the “Assumed Plans”), and (ii) any other agreement,
contract or guarantee in the name of Assignor (the “Old Parent Contracts” and
collectively with the Assumed Plans, the “Acquired Assets”); provided however,
that each Employee Compensation and Benefit Program and Old Parent Contract that
is expressly rejected as set forth in the Plan and as set forth on Schedule I
attached hereto (the “Rejected Plans and Contracts”) shall not be conveyed by
Assignor or assumed by Assignee and will not be Acquired Assets. Assignee hereby
assumes from Assignor, and agrees to pay, discharge and perform, all of the
obligations and liabilities of Assignor in connection with the Acquired Assets.
Assignee does not assume any liability or obligation with respect to the
Rejected Plans and Contracts, which shall remain obligations and liabilities of
the Assignor, subject to the terms of the Plan.

 

2.     Substitution. For the avoidance of doubt, Assignor hereby confirms that
Assignee, its successors and assigns shall fully substitute Assignor with
respect to any and all rights to demand and receive any and all of the Acquired
Assets and to give receipts and releases for and in respect of the Acquired
Assets, or any part thereof, at the sole expense and for the benefit of the
Assignee, its successors and assigns.

 

1

--------------------------------------------------------------------------------

 

 

3.     Assumed Plan Matters. Assignee hereby adopts in all respects and
continues in full force and effect the Assumed Plans. For each Assumed Plan for
which Assignor is a “fiduciary”, “named fiduciary” or “plan administrator”
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), Assignor hereby assigns and transfers all powers to
act in such capacity to Assignee, and Assignee acknowledges, accepts and agrees
that by reason of its assumption of and its substitution under the Assumed Plan,
that it is and will be a “fiduciary”, “named fiduciary” or “plan administrator”
, as applicable, of such Assumed Plan under ERISA in substitution of the
Assignor.

 

4.     No Representations. Each of the Parties acknowledge, agree and confirm
that none of the Parties make any representation or warranty whatsoever, express
or implied, in this Agreement.

 

5.     Governing Law; Waiver of Jury Trial. This Agreement, and all issues and
questions concerning the construction, validity, interpretation and
enforceability of this Agreement and the exhibits and schedules hereto, and all
claims and disputes arising hereunder or in connection herewith, whether
purporting to sound in contract or tort, or at law or in equity, shall be
governed by, and construed in accordance with, (i) the Laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions and (ii) ERISA, to the extent applicable to an Assumed Plan. EACH
PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION BASED UPON,
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

6.     Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

7.     Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties.

 

8.     Entire Agreement. This Agreement (together with the schedules to this
Agreement) and the Plan constitute the entire agreement between the Parties
relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
any of the Parties or any of their respective affiliates or representatives
relating to the transactions contemplated hereby. Nothing in this Agreement
shall alter any liability or obligation of the Parties arising under the Plan.

 

2

--------------------------------------------------------------------------------

 

 

9.     Further Assurances; Amendments; Assignments. At any time and from time to
time hereafter, at the other Party’s reasonable request, each Party shall take
any and all steps and shall execute, acknowledge and deliver to the other party
any and all future instruments and assurances necessary or reasonably requested
in order to more fully carry out the purposes hereof. This Agreement shall be
binding upon and inure to the benefit of each party hereto and its respective
successors and assigns, and nothing herein, expressed or implied, is intended to
confer upon any third party any rights or remedies.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------

 
 

 

In Witness Whereof, this Agreement has been duly executed as of the date hereof.

 

 

LIBBEY INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer M. Jaffee

 

 

Name:

Jennifer M. Jaffee

 

 

Title:

Senior Vice President, General Counsel

 

    and Secretary  

 

[Signature Page to Assignment and Assumption Agreement]

 

--------------------------------------------------------------------------------

 

 

 

LIBBEY GLASS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer M. Jaffee

 

 

Name:

Jennifer M. Jaffee

 

 

Title:

Senior Vice President, General Counsel

 

    and Secretary  

 

[Signature Page to Assignment and Assumption Agreement]